     Case 1:19-cr-00089-DAD-BAM Document 62 Filed 04/30/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MARQUIS L. HAWKINS

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00089-DAD-BAM
12                        Plaintiff,               STIPULATION AND ORDER TO MODIFY
                                                   TERM OF PRETRIAL RELEASE
13    vs.
                                                   JUDGE: Hon. Stanley A. Boone
14    MARQUIS L. HAWKINS
15                       Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, that Mr. Hawkins’s order of release condition (7)(p) concerning location
19   monitoring/curfew, be deleted. All other conditions remain in full force and effect.
20          This modification is requested as Mr. Hawkins has been on electronic monitoring since
21   his release on July 16, 2019, with no location monitoring violations during that time. He also has
22   been participating in the Better Choices Court Program and has been progressing well in that
23   program as well as attending school and restoring his driving privilege.
24          During this past month, Mr. Hawkins’s mother has had a number of health concerns with
25   Mr. Hawkins providing care, taking her to various medical appointments, and taking her several
26   times to the emergency room at St. Agnes. Because of his mother’s care needs and his overall
27   compliance and progress of pretrial supervision, supervising Pretrial Services Officer Frank
28   Guerrero is supportive of the removal of the location monitoring condition. In the light of the
     Case 1:19-cr-00089-DAD-BAM Document 62 Filed 04/30/20 Page 2 of 2


 1   above, the government does not object to the removal of this one condition with all other
 2   conditions remaining in full force and effect.
 3                                                           Respectfully submitted,
 4                                                           McGREGOR SCOTT
                                                             United States Attorney
 5
 6   DATED: April 28, 2020                            By:    /s/ Justin J. Gilio
                                                             JUSTIN J. GILIO
 7                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 8
 9                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
10
11   DATED: April 28, 2020                            By:    /s/ Charles J. Lee
                                                             CHARLES J. LEE
12                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
13                                                           MARQUIS L. HAWKINS
14
15
                                                 ORDER
16
17            IT IS SO ORDERED that the location monitoring / curfew condition contained in
18   condition 7(p) shall be deleted. All other conditions remain in full force and effect.
19
     IT IS SO ORDERED.
20
21   Dated:     April 29, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27

28
                                                       -2-
